The opinion of the court was delivered by
Marshall, J.:
This cause has been reargued and further consideration has been given to the errors committed on the trial of this action, as shown by the former opinion, reported in The State v. McLemore, 99 Kan. 777, 164 Pac. 161. In the judgment of the court, the errors there disclosed, when all are considered, were of such a nature that it can not be said that they did not affect the substantial rights of the defendant; and it can not be said that he had a fair trial. A majority of *260the court is of the opinion that these errors did affect the substantial rights of the defendant, and did prevent his having a fair trial. For these reasons, the judgment is reversed and a new trial is granted.